Order entered June 2, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01072-CR

                                EXZAYVIA COSBY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-01027-U

                                            ORDER
       On May 7, 2014, this Court ordered the Dallas County District Clerk to file, within
fifteen days, a supplemental clerk’s record containing the trial court’s written findings regarding
the substituted charge and a copy of the substituted charge. To date, we have not received the
supplemental clerk’s record.
       Accordingly, we ORDER Gary Fitzsimmons, Dallas County District Clerk, to file,
within TEN DAYS of the date of this order, a supplemental record containing the trial court’s
written findings regarding the substituted charge and a copy of the substituted charge.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; Gary Fitzsimmons,
Dallas County District Clerk; and to counsel for all parties.

                                                       /s/      LANA MYERS
                                                                JUSTICE